Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 26, 30-35, 37-41 and 43-46 are pending are pending for prosecution.
Claims 1-25, 27-29, 36 and 42 have been cancelled previously.

Allowable Subject Matter
Claims 26, 30-35, 37-41 and 43-46 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to a wireless methods and devices in wireless communication networks handling measurement configurations for RRC connections measurement when the network releases a user equipment (UE) with a suspend 

The primary reason for the allowance of the claims is that the Applicants arguments filed 08/20/2021, explaining on page 10 of 21, that claim 45 requires that the wireless device, upon seeing that the RRCResume message does not include a new measurement configuration, resumes one or more measurements according to the stored measurement configurations, and explaining on page 17 of 21 that claim 46 requires that the RRCResume message does include a measurement configuration, but the wireless device resumes measurements using a stored configuration anyway, and additionally arguments filed on 11/30/2020, explaining on page 21 of 23 that claim 26 requires that storing of measurement configuration is done in response to receiving an indication that the measurement configurations should not be released, have been persuasive.

Applicant’s independent claim 45 recites, inter alia, a method, in a wireless device operating in a wireless network, for handling measurement configurations, the method comprising a particular combination of elements, specifically “….resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein said resuming is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration.”

Prior arts, FREDA (WO2018031603A, of IDS), 3GPP331 (3GPP TS 36.331 V15.0.0 (2017-12), of IDS) and SHIH (US20190037625, with priority of us-provisional-application US 62537702, of record, Fig. 4, [0050, 0055, 0060-0061, 0145]) do not disclose the above cited elements of claim 45.
Prior art, VIRTEJ (US20190150014 with priority of us-provisional-application US 62587141, of record, Fig. 2, [0030-0037]), teaches resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state. However, VIRTEJ is silent about “wherein said resuming is performed selectively, in response to receiving an RRCResume message that does not include a new measurement configuration”, as required by claim 45.

Independent claims 41 and 44 have similar features as in claim 45.

Applicant’s independent claim 46 recites, inter alia, a method, in a wireless device operating in a wireless network, for handling measurement configurations, the method comprising a particular combination of elements, specifically “….resuming one or more measurements, upon transitioning to the RRC connected state, according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, wherein said resuming is performed according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, despite receiving an RRCResume message that includes a new measurement configuration.”
Similar to claim 45, prior arts, FREDA, 3GPP331 and SHIH do not disclose the above cited elements of claim 46.
Prior art, VIRTEJ (Fig. 2, [0030-0040]), teaches resuming one or more measurements according to one or more measurement configurations stored while the wireless device was in the RRC inactive state. However, VIRTEJ is silent about “wherein said resuming is performed according to one or more measurement configurations stored while the wireless device was in the RRC inactive state, despite receiving an RRCResume message that includes a new measurement configuration”, as required by claim 46.

Applicant’s independent claim 26 recites, inter alia, a method, in a wireless device operating in a wireless network, for handling measurement configurations, the method comprising a particular combination of elements, specifically “….wherein said storing is performed selectively, in response to receiving an indication that the measurement configurations or a subset of the measurement configurations should not be released;”.

Prior arts, FREDA, 3GPP331 and SHIH, either individually or in combination do not disclose the above cited elements of claim 26.
Prior art, VIRTEJ (Fig. 2, [0030-0037]), teaches wherein performing the set of actions related to the handling of previously received measurement configurations responsive to or in conjunction with entering the RRC inactive state comprises storing all or a subset of measurement configurations existing as of entering the RRC inactive state and wherein said storing is performed selectively. However, VIRTEJ is silent about “receiving an indication that the measurement configurations or a subset of the measurement configurations should not be released”, as required by claim 26.

Independent claim 43 has similar features as in claim 26.

As best understood, claim 43 disclosing a wireless device comprising: transceiver circuitry; and processing circuitry operatively associated with the transceiver circuitry; claim 44 disclosing network nodes comprising: communication circuitry; and processing circuitry operatively associated with the communication circuitry, describe respective structures.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 26, 41 and 43-46, when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 26, 41 and 43-46 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant independent claim 26, 41 and 43-46 are allowed for the above reasons.

Dependent claims 30-35 and 37-40, being dependent on independent claim 45, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deeno et al. (US20190174571), describing LIGHT CONNECTIVITY AND AUTONOMOUS MOBILITY, Fig. 2, [0117, 0127, 0137-0138, 0190-0198])\
Ryoo et al. (US20180192426), describing METHOD AND APPARATUS FOR TRANSMITTING AND RECEIVING DATA IN WIRELESS COMMUNICATION SYSTEM, Fig. 8, Fig. 21, [0004, 0157-0163] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413